DETAILED ACTION

This Office action is a reply to the RCE filed on 1/29/2022 including the amendment filed on 12/25/2021. Claims 1-7, 9-18 and 20 are pending. Claims 8 and 19 have been cancelled. No claims have been withdrawn. No new claims have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/25/2021 and 1/29/2022 has been entered.

Drawings
The drawings were received on 12/25/2021. These drawings are objected to for the following informalities:
the shading in Figures 1a-2a, 3a, 5a-5c and 7a-28 renders part or all of the drawing illegible when reproduced, see 37 CFR 1.84(l) (m) and (p)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate .

Specification
The disclosure is objected to because of the following informalities:
Recitations of “maintenance purpose” (for example, paragraph [0006]) throughout the specification is objected to for being a typographical misspelling of “maintenance purposes”.
Recitations of “draining purpose” (for example, paragraph [0009]) throughout the specification is objected to for being a typographical misspelling of “draining purposes”.
Appropriate correction is required.



Claim Objections
Claims 1, 2, 16 and 20 are objected to because of the following informalities:
Claim 1, the expression, “integral of” (line 5) appears to be a typographical error of “integral with”, since it appears that applicant is intending for the claim to require the inbuilt passage to be integral with the body. See also claim 20.
Claim 2, “wherein the at least one channel is one of straight, "O" shaped, "T" shaped, "L" shaped, "+" shaped” is objected to because the limitation appears to be missing “and”. Does applicant intend to recite, “wherein the at least one channel is one of straight, "O" shaped, "T" shaped, "L" shaped, and "+" shaped”, which clarifies that only one of the recited shapes is required? See also claim 16.
Claim 20, “alignedat” (second page, line 3) is objected to because the limitation appears to be a typographical error and was treated as “aligned at”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, “the building blocks” (line 8) is indefinite because the claim does not previously recite building blocks (plural). Does applicant intend for the previously recited building block (singular) to comprise a plurality of building blocks?
Claim 20, “the opening of the lid is accessed for draining purposes or for other maintenance activities” is indefinite because it is unclear what it means for the lid to be accessed. Does applicant intend for the lid to be removable to allow access to something, in particular, such as a channel?
Claim 20, “the lid is separated to separate the elbow for maintenance purposes” is indefinite because it is unclear what the lid is required to be separated from. What does applicant intend for the lid to be separated from in the claim?
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 9, 13, 14 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by GB 2358883 (‘GB ‘883’).
Claim 1, GB ‘883 provides a building block for constructing a passage in a building for passing cables and/or pipes (note that the passage, the building and the cables and/or pipes are not positively recited and thus not required), the building block comprising:
a body 1, the body having at least one channel 2 extending across a surface of the body (surface of 1; Fig. 1) and cavities 3 formed within the surface of the body (cavities 3 are formed within the surface of 1; Fig. 1) extending lengthwise along the at least one channel (cavities 3 extend lengthwise along the at least one channel; Fig. 1), said at least one channel forms an inbuilt passage integral [with] the body for circulating or refitting the cables and/or pipelines in a horizontal and/or a vertical direction or at a predefined angle therethrough said at least one channel freely and non-contacting (page 1, lines 1-5; Figs. 1-2), when a plurality of the building blocks are arranged aligned continuously in a predefined sequence in a wall, roof and/or flooring of the building (in a wall; Fig. 2); and
a lid 12 aligned over the body (Figs. 1-6), said lid having projections 11 extending 
Claim 2, GB ‘883 further provides Reply to Final Office Action of October 07, 2021wherein the at least one channel is one of straight, "O" shaped, "T" shaped, "L" shaped, "+" shaped (straight shaped; Fig. 1).  
Claim 5, GB ‘883 further provides wherein the at least one channel has a rectangular or a circular configuration (rectangular; Fig. 1), said configuration being adaptable to receive a junction box therein (note that the building block is capable of receiving a junction box therein and that the junction box is not positively recited and thus not required).
Claim 6, GB ‘883 further provides wherein the at least one channel comprises a through-opening for entry or exit of the pipeline and/or cable (the channel is open at each end; Fig. 2).
Claim 7, GB ‘883 further provides an insert 8 secured over the at least one channel and below the lid (note that over and below were treated as relative terms that lack a point of reference with respect to other claim elements; Fig. 1).  
Claim 9, GB ‘883 further provides 3Appl. No. 16/330,088wherein the cavities have a tapered portion or holes for engaging with a locking protrusion of the projection of the lid therein for locking the lid with the body (the cavities have a tapered shape, which define a tapered portion; Fig. 1).
Claim 13, GB ‘883 further provides wherein the surface of the lid has at least one 
  Claim 14, GB ‘883 further provides wherein the lid locks against the body by a press-fit or snap-fit locking arrangement or by bolts (press fit; Fig. 1).  
 Claim 18, GB ‘883 further provides wherein the body and/or the lid is made of materials selected from the group consisting of cement, plastic, clay, gypsum, and FRP (plastic; page 2, paragraph 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 2358883 (‘GB ‘883’).
Claim 3, GB ‘883 further provides wherein the body comprises a plurality of channels parallel or non-parallel to each other (page 1, last paragraph). In the event that applicant disagrees that the body comprises a plurality of channels parallel or non-parallel to each other, the examiner takes the position that it would have been obvious to one of ordinary skill in the art, at the time of filing, to try duplicating the channel such In re Regis Paper Co. v. Bemis. See also In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claim 11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2358883 (‘GB ‘883’).
Claim 11, GB ‘883 teaches all the limitations of claim 1 as above, but is silent as to the projection of the lid of the embodiment of Fig. 3 having a cross-opening at a middle of the lid for passing of cross pipes in the lid. However, the projection of the embodiment of Fig. 1 is formed of separate pieces 4 that define an open space between the pieces. It would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the projection of the lid having a cross-opening at a middle of the lid for passing of cross pipes in the lid, with the reasonable expectation of allowing pipes or 
Claim 15, GB ‘883 teaches all the limitations of claim 1 as above, but is silent as to the projection of the embodiment of Fig. 3 having a locator for locating the passage of the wiring or piping. However, the lid of the embodiment of Fig. 5 has a locator (marking on the outside of lid 12; Fig. 5) for locating the passage of the wiring or piping. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating into the surface of the lid, a locator for locating the passage of the wiring or piping, with the reasonable expectation of locating passage of the wiring or piping as desired, since the embodiments of Figs. 3 and 5 were treated as obvious variants of one another.
Claim 16, GB ‘883 teaches all the limitations of claim 1 as above, but is silent as to the lid having at least one extension for covering one of the straight, the "0" shaped, the L-shaped, the T-shaped, [and] the “+" shaped channels of the building block. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try changing the shape of the lid such that the lid has at least one extension for covering one of the straight, the "0" shaped, the L-shaped, the T-shaped, [and] the “+" shaped channels of the building block, with the reasonable expectation of covering various channels as desired, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2358883 (‘GB ‘883’) in view of Barnhardt, Jr. (US 4002002) (‘Barnhardt’).
Claim 4, GB ‘883 teaches all the limitations of claim 1 as above, but is unclear as to an inner surface of the at least one channel in the body and a channel covering surface of the lid comprising a coating of an insulating material. However, Barnhardt teaches a building block comprising an inner surface of the at least one channel in the body and a channel covering surface of the lid comprising a coating of an insulating material 21. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating on the inner surface of the at least one channel in the body and a channel covering surface of the lid a coating of an insulating material, with the reasonable expectation of increasing the insulation value of the building block using known techniques or methods with no respective change in function.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2358883 (‘GB ‘883’) in view of Haener (US 5822939).
Claim 10, GB ‘883 teaches all the limitations of claim 1 as above, but is unclear as to whether the body has a connecting projection and a groove configured on an opposite surface for aligning with an adjacent block. However, Haener teaches a building block comprising a body having a connecting projection 26 and a groove (also labeled 26) configured on an opposite surface for aligning with an adjacent block (Figs. 1-2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating into the body a connecting projection and a groove .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2358883 (‘GB ‘883’) in view of Holroyd (US 20100212241).
Claim 17, GB ‘883 teaches all the limitations of claim 1 as above, but is silent as to the lid having a plate arranged on the surface of the lid for preventing drilling therethrough. However, Holroyd teaches a building block comprising a lid having a plate 20 arranged on the surface of the lid for preventing drilling thereof. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating onto the surface of the lid, a plate for preventing drilling therethrough, with the reasonable expectation of further reinforcing the lid.

Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Mullaney teaches a building block for constructing a passage in a building for pipes comprising a body 10, but does not teach an elbow with an elbow cover and elbow channel being aligned within the elbow opening of the body, as recited in claim 20. It would have been beyond the level of ordinary skill in the art to combine Mullaney with any of the cited prior art references of record to arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 12/25/2021 have been fully considered but they are not persuasive.
Rejection of claim(s) 1, 2, 5-7, 9, 13, 14, 18 under 35 U.S.C. 102a1 as being anticipated by GB 2358883 (‘GB ‘883’).
Re claim 1, applicant argues that the cavities are not formed within the surface of the body as claimed. However, applicant’s claim is not so narrowly defined so as to preclude the cavities 3 from reading on being formed within the surface of the body 1. Thus, GB ‘883 meets the claim.
Next, applicant argues that GB ‘883 does not teach structural features of the lid. However, applicant does not point to any structural features or elements, in particular of the lid that GB ‘883 does not teach. Thus, GB ‘883 meets the claim.
Applicant further argues that GB ‘883 does not teach an inbuilt passage integral [with] the body for circulating or retrofitting the cables and/or pipelines as claimed. The examiner notes that applicant’s claim requires, “said at least one channel forms an inbuilt passage integral [with] the body…” and that the channel of GB ‘883 likewise forms an inbuilt passage integral [with] the body (GB ‘883 Fig. 2). It is further noted that applicant appears to be arguing that GB ‘883 does not teach functional limitations pertaining to the channel. However, such functional limitations are mere statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 In re Otto, 312 F.2d 937, 939, 136 USPQ 458,459 (CCPA 1963). In claim 1, GB ‘883 is capable of performing the functional limitations. Thus, GB ‘883 meets the claim.
Claims 2, 5-7, 9, 13, 14, 18 stand or fall with claim 1 as above.
Rejection of claim(s) 3 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 2358883 (‘GB ‘883’).
Claim 3 stands or falls with claim 1 as above.
Rejection of claim 11 and 15-16 under 35 U.S.C. 103 as being unpatentable over GB 2358883 (‘GB ‘883’).
Claims 11 and 15-16 stand or falls with claim 1 as above.
Rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over GB 2358883 (‘GB ‘883’) in view of Barnhardt, Jr. (US 4002002) (‘Barnhardt’).
Claim 4 stands or falls with claim 1 as above.
Rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over GB 2358883 (‘GB ‘883’) in view of Haener (US 5822939).
Claim 10 stands or falls with claim 1 as above.
Rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over GB 2358883 (‘GB ‘883’) in view of Holroyd (US 20100212241).
Claim 17 stands or falls with claim 1 as above.
Rejection of claim(s) 20 under 35 U.S.C. 102a1 as being anticipated by Mullaney (US 20150308128).
Applicant’s arguments, see pages 20-23, filed 12/25/2021, with respect to claim 20, in light of the claim amendments filed on the same date, have been fully considered 102(a)(1) rejection of claim 20 has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635